EXHIBIT 10.2
 
Velcera, Inc.
Stock Option Agreement
(Non-Statutory)


This Stock Option Agreement is made and entered into as of May 25, 2007 between
Dennis F. Steadman (“Optionee”) and Velcera, Inc., a Delaware corporation (the
“Company”).


Background



 
A.
Optionee is the chief executive officer of the Company. In consideration of
Optionee’s service to the Company, the Company wishes to grant to Optionee an
option to purchase 280,000 shares of the Company’s common stock according to the
terms hereof.




 
B.
The Company has adopted the 2007 Stock Option Plan (the “Plan”) pursuant to
which shares of the Company’s common stock are reserved for issuance under the
Plan.



Now, Therefore, the parties hereto agree as follows:


1. Incorporation by Reference. The terms and conditions of the Plan, a copy of
which has been delivered to Optionee, are hereby incorporated herein and made a
part hereof by reference as if set forth in full. In the event of any conflict
or inconsistency between the provisions of this Agreement and those of the Plan,
the provisions of the Plan will govern and control.


2. Grant of Option; Purchase Price. Subject to the terms and conditions herein
set forth, the Company hereby irrevocably grants to Optionee from the Plan the
right and option, hereinafter called the “Option”, to purchase all or any part
of an aggregate of the number of shares of common stock of the Company (the
“Shares”) set forth at the end of this Agreement after “Number of Shares” at the
price per Share set forth at the end of this Agreement after “Exercise Price”.


3. Exercise and Vesting of Option. The Option is exercisable only to the extent
that all, or any portion thereof, has vested in the Optionee. Except as set
forth in Sections 4 and 5 below, 155,000 Shares will vest only upon Optionee’s
attainment of certain performance standards set by the Company’s board of
directors (the “Performance Shares”). The Performance Shares will be available
for performance-based vesting, at the sole discretion of the Company’s board of
directors, on the vesting dates set forth below (each such date is referred to
herein as a “Vesting Date”). To the extent any Performance Shares available for
vesting on a given Vesting Date are not deemed vested by the Company’s board of
directors on such date, such Performance Shares will be available for
performance-based vesting on future Vesting Dates. Any Performance Shares not
deemed vested by the Company’s board of directors on or prior to December 31,
2009 will be forfeited as of such date.
 
 
 

--------------------------------------------------------------------------------

 

 
Performance Shares
Available for Vesting
 
Vesting Date
38,750
 
December 31, 2007
58,125
 
December 31, 2008
58,125
 
December 31, 2009





Except as set forth in Sections 4 and 5 below, the remaining 125,000 Shares will
vest as set forth in the following  table, in each case so long as Optionee
continues to be employed by the Company:


Shares Subject
to Vesting Date
 
Vesting Date
31,250
 
December 31, 2007
46,875
 
December 31, 2008
46,875
 
December 31, 2009
 
 
 

 


4. Termination of Employment. In the event that the Optionee ceases to be
employed with the Company, any unvested portion of the Option as of the date
thereof will vest. Notwithstanding the above, upon the Company terminating
Optionee for “Cause” (as defined in the employment agreement between the Company
and Optionee dated April 20, 2004 (the “Employment Agreement”)) or Optionee
terminating his employment without “Good Reason” (as defined in the Employment
Agreement), any then unvested portion of the Option will be forfeited and
cancelled and in the event Optionee is no longer employed by the Company due to
Optionee’s death or Disability (as defined in the Employment Agreement), any
portion of the Option other than that which is scheduled to, or will be
available to (in the case of Performance Shares), vest on the next succeeding
Vesting Date will be forfeited as of such date.


5. Change of Control. Upon a “Change of Control” (as defined in the Employment
Agreement) resulting in the Company or its stockholders receiving at least
$50,000,000 in value, any then unvested portion of the Option will immediately
vest as of the date of the “Change of Control”. Upon a “Change of Control”
resulting in the Company or its stockholders receiving less than $50,000,000 in
value, the portion of the Option that is scheduled to, or will be available to
(in the case of Performance Shares), vest on the next succeeding Vesting Date
 will be accelerated and deemed to have vested as of the date of the “Change of
Control”.
 
6. Term of Option. To the extent vested, and except as otherwise provided in
this Agreement or the Employment Agreement, the Option is exercisable for 10
years from the date of this Agreement; provided, however, that in the event
Optionee ceases to be an employee of the Company, for any reason other than for
“Cause” (as defined in the Employment Agreement), Optionee or his/her legal
representative will have 2 years from the date of such termination of his
employment to exercise any part of the Option vested pursuant to Sections 3, 4,
or 5 of this Agreement. In the event Optionee is terminated by the Company for
“Cause” (as defined in the Employment Agreement), Optionee will have 90 days
from the date of such termination to exercise any part of the Option vested
pursuant to Sections 3, 4, or 5 of this Agreement. Upon the expiration of such 2
year or 90 day period (as the case may be), or, if earlier, upon the expiration
date of the Option as set forth above, the Option will terminate and become null
and void.


7. Rights of Option Holder. Optionee, as holder of the Option, shall not have
any of the rights of a shareholder with respect to the Shares covered by the
Option except to the extent that one or more certificates for such Shares shall
be delivered to him or her upon the due exercise of all or any part of the
Option.


 
2

--------------------------------------------------------------------------------

 
8. Transferability. The Option shall not be transferable except to the extent
permitted by the Plan.


9. Securities Law Matters. Optionee acknowledges that the Shares to be received
by him or her upon exercise of the Option may have not been registered under the
Securities Act of 1933 or the Blue Sky laws of any state (collectively, the
“Securities Acts”). If such Shares have not been so registered, Optionee
acknowledges and understands that the Company is under no obligation to
register, under the Securities Acts, the Shares received by him or her or to
assist him or her in complying with any exemption from such registration if he
or she should at a later date wish to dispose of the Shares. Optionee
acknowledges that if not then registered under the Securities Acts, the Shares
shall bear a legend restricting the transferability thereof, such legend to be
substantially in the following form:


“The shares represented by this certificate have not been registered or
qualified under federal or state securities laws. The shares may not be offered
for sale, sold, pledged or otherwise disposed of unless so registered or
qualified, unless an exemption exists or unless such disposition is not subject
to the federal or state securities laws, and the Company may require that the
availability or any exemption or the inapplicability of such securities laws be
established by an opinion of counsel, which opinion of counsel shall be
reasonably satisfactory to the Company.”


10. Optionee Representations. Optionee hereby represents and warrants that
Optionee has reviewed with his or her own tax advisors the federal, state, and
local tax consequences of the transactions contemplated by this Agreement.
Optionee is relying solely on such advisors and not on any statements or
representation of the Company or any of its agents. Optionee understands that he
or she will be solely responsible for any tax liability that may result to him
or her as a result of the transactions contemplated by this Agreement. The
Option, if exercised, will be exercised for investment and not with a view to
the sale or distribution of the Shares to be received upon exercise thereof.


11. Notices. All notices and other communications provided in this Agreement
will be in writing and will be deemed to have been duly given when received by
the party to whom it is directed at the following addresses (or to such other
address as a party provides in writing to the other party hereto):
 

 
If to the Company:
 
Velcera, Inc.
201 Corporate Drive
Langhorne, PA 19047
Attn: Chief Executive Officer
 
If to Optionee:
 
Dennis F. Steadman
10 Milton Drive
Yardley, PA 19067



12. General.


(a) The Option is granted pursuant to the Plan and is governed by the terms
thereof. The Company shall at all times during the term of the Option reserve
and keep available such number of Shares as will be sufficient to satisfy the
requirements of this Agreement.


(b) Nothing herein expressed or implied is intended or shall be construed as
conferring upon or giving to any person, firm, or corporation other than the
parties hereto, any rights or benefits under or by reason of this Agreement.


 
3

--------------------------------------------------------------------------------

 
(c) Each party hereto agrees to execute such further documents as may be
necessary or desirable to effect the purposes of this Agreement.


(d) This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
agreement.


(e) This Agreement, in its interpretation and effect, shall be governed by the
laws of the Commonwealth of Pennsylvania applicable to contracts executed and to
be performed therein.


IN WITNESS WHEREOF, the undersigned have executed this Stock Option Agreement as
of the date first written above.


Number of Shares: 280,000
    OPTIONEE:
Exercise Price: $ 1.87/share
            /s/ Dennis F. Steadman    

--------------------------------------------------------------------------------

Name: Dennis F. Steadman

 

       
VELCERA, INC.
 
   
   
  By:   /s/ Matthew C. Hill  

--------------------------------------------------------------------------------

Name: Matthew C. Hill  
Its: CFO

 
 
 
4

--------------------------------------------------------------------------------

 